1
2
3
4
5
6
7
                           UNITED STATES DISTRICT COURT
8
                         SOUTHERN DISTRICT OF CALIFORNIA
9
     ROBERT WILDE, individually and on                  CASE NO. 18cv1370-LAB (BGS)
10
     behalf of all others similarly situated,
11                                                      ORDER DENYING MOTION TO
                                         Plaintiff,
                                                        AMEND JUDGMENT [Dkt. 24]
12                        vs.
13   FLAGSTAR BANK FSB., et al.,
14                                   Defendants.
15          In March, this Court dismissed with prejudice Robert Wilde’s claims against

16   Defendant Flagstar Bank on the basis that he failed to comply with his loan’s notice-and-

17   cure provision prior to filing suit. Wilde now asks the Court to amend the judgment to a

18   dismissal without prejudice, arguing that he has since complied with the loan’s notice-

19   and-cure provision. In the Ninth Circuit, a motion to alter or amend a judgment under

20   Rule 59(e) is an “extraordinary remedy, to be used sparingly in the interests of finality and

21   conservation of judicial resources.” Wood v. Ryan, 759 F.3d 1117, 1121 (9th Cir. 2014).

22   A district court may grant a Rule 59(e) motion if it “is presented with newly discovered

23   evidence, committed clear error, or if there is an intervening change in the controlling

24   law.” Id. (emphasis in original). Wilde hasn’t shown that any of those reasons are present

25   here, so his motion to amend the judgment is DENIED. Dkt. 24.

26          IT IS SO ORDERED.

27   Dated: May 7, 2019

28                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge


                                                  -1-
